Dissenting Opinion by
Judge Blatt :
I regret that I must dissent.
While this Court may not interfere with the proper exercise of discretion by the State Dental Council and Examining Board (Board) pursuant to the authority granted it under Section 3(i) of The Dental Law, Act of May 1,1933, P.L. 216, as amended, 63 P.S. §122(i), we can address whether or not there was an abuse of that discretion by the Board in setting a penalty. We may not substitute our judgment for the Board’s in the finding of a violation but we may examine whether or not the penalty was fashioned in a reasonable manner to fit the violation found. Trevorton Anthracite Co. v. Department of Environmental Resources, 42 Pa. Commonwealth Ct. 84, 400 A.2d 240 (1979).
I would agree that the Board in this case, having chosen to believe the testimony of the complainant, properly concluded that Dr. Kundrat had practiced “improper dentistry” which, given the circumstances of the case, amounted to “gross malpractice” and “unprofessional conduct”. Under the facts of this case, however, I believe that revocation of Dr. Kundrat’s license on the basis of the particular incident involved here, which occurred in the course of a previously unblemished career, was an unreasonably harsh penalty.
*350Revocation of a dentist’s license is the ultimate penalty which can be applied, for it terminates his ability to practice in a specialized discipline to which he has devoted years of preparation, and its imposition, I believe, ought to be reserved for .serious and/or repeated improper practices. In this case, which involves a single incident rather than a course of conduct, and in which the complainant has been “made whole” by an award of damages and by the expectation of, and ability to, secure appropriate bridgework, I believe that a license suspension would have been more suitable.